DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 04/27/2021, with respect to the rejection(s) of claim(s) 21-41 under Huang have been fully considered and are not persuasive.  
On page 9, applicant alleges Cariou fails to disclose “determining … based on indication information … whether the radio frame corresponds to a trigger frame”. The argument is not persuasive. 
Cariou teaches
“[0047] The TF indication 326 field is not included in the PPDU 300 in accordance with some embodiments. The TF indication 326 field may be a field that indicates whether a SR restriction is indicated. In some embodiments, the TF indication 326 field may indicate whether the frame or PPDU with preamble 302 includes or is a TF. In some embodiments, the TF indication 326 is indicated as one or more values (or one or more bits) of the SR restriction 328 field. In some embodiments, the TF indication 326 may be that a HE station 104 and/or HE access point 102 is configured to determine that a PPDU includes a TF based on a length of the frame, e.g., legacy length 310, HE preamble length 312, and/or a length in the MAC 304 portion.”

The argument ignores the cited excerpt in the previous office action (underlined above).  Instead, the argument relies on an embodiment not cited.  While it is true the last sentence of the paragraph taught determining a trigger frame based on length of the frame, the applicant does not respond to the actual teaching cited in the office action, which is underlined above. 
On page 10, the applicant argues the TF indicator does not include SR restriction information.  The examiner points to [¶0044] “…the preamble 302 includes one or more of a color 324 field, TF indication 326 field, and/or SR restriction 328 field.” And also see Fig. 3, for 324, 326, 328.  A person with ordinary skill in the art would understand, while the TF indication does not include SR restriction, the preamble including those fields would be considered as indication information that “includes … 
Lastly, also on page 10, the applicant alleges Cariou fails to disclose “acquiring… first spatial reuse information from the trigger frame”.   The paragraph is replicated in full here, and “all references to acquiring … first special reuse information from the trigger frame” is highlighted
[0081] In some embodiments, the method 600 may continue at operation 684.2B with the HE station 104.2 waiting until after the TF 612 has transmitted and performing a channel access 623 before transmitting transmission 622.2 on frequency 606.3. In some embodiments, this may be termed SR delayed where the HE station 104.2 may wait to transmit until after the TF 612 has finished transmitting. In some embodiments, the HE station 104.2 will determine to perform operation 684.2B based on a CS required 615 being set that indicates that HE station 104.3 will have to perform the CCA 620 before transmitting the UL frame 616. In some embodiments, operation 684.2B will only be selected by HE station 104.2 if the TF 612 is carried in a HE SU PPDU or HE ER PPDU. In some embodiments, the HE station 104.2 selects operation 684.2B if the SR opportunity 618 is identified, the CS required 615 is set (or implicitly required), and the TF 612 is carried in a HE MU PPDU. In some embodiments, the HE station 104.2 determines to select operation 684.2B based on a SR delay entry 332 as disclosed in conjunction with FIG. 3 being part of TF 612 and indicating that transmission 622.2 should be delayed. In some embodiments, channel access 623 may be an Enhanced distributed channel access (EDCA) procedure, PCF, or DCF procedure.

As seen above, a person with ordinary skill in the art would understand the verb “identified” and “disclosed” would inherently implies “acquired”.  And the mention of TF 612 means the frame is or includes a trigger frame, see [0047] discussed above. Therefore, the paragraph teaches “the acquiring … from the trigger frame”.  
For the reasons above, the arguments are not persuasive.   The same reasons apply to the arguments on pages 10-13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 27, 29-32, and 37-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cariou; Laurent et al. US PGPUB 20170188368 A1.
Regarding claim 21. Cariou teaches A method, comprising: 
receiving, by a communication node in a wireless local network, a radio frame; (¶0043, HE stations 104 and/or HE access points 102 may be configured to receive an BSS communication 252 (e.g., PPDU or frame)) 
determining, by the communication node based on indication information indicated in a physical signaling field of the radio frame, (¶0044 “…the preamble 302 includes one or more of a color 324 field, TF indication 326 field, and/or SR restriction 328 field.”, the preamble 302 would teach indication information) whether the radio frame corresponds to a trigger frame, (¶0047, “the TF indication 326 may be that a HE station 104 and/or HE access point 102 is configured to determine that a PPDU includes a TF”, see ¶0009, “trigger frame (TF)”.  See ¶0044 TF indicator 326 is included in preamble 302)
wherein the indication information indicated in the physical signaling field of the radio frame (0044, The PPDU 300 may include a preamble 302 portion, see ¶0083) includes one of spatial reuse delay information (Fig. 3, SR delay entry 332, See ¶0002 “spatial reuse (SR)”) or spatial reuse restriction information; (Fig. 3, 328, SR restriction following TF indication 326.)  and 
acquiring, by the communication node, first spatial reuse information from the trigger frame. (¶0081, In some embodiments, the HE station 104.2 determines to select operation 684.2B based on a 

Regarding claim 22. Cariou The method of claim 21, wherein the trigger frame is configured to trigger uplink multi-user transmission. (¶0026, “In some embodiments the trigger frame may indicate an UL-MU-MIMO and/or UL OFDMA TXOP.“)

Regarding claim 23. Cariou teaches The method of claim 21, further comprising: determining, by the communication node based on the first spatial reuse information, whether to perform spatial reuse. (¶0037 The HE stations 104 and/or HE access points 102 may determine whether or not a SR opportunity exists in relation to the communication 252 based on one or more of a received energy level, a received PHY header of a frame (e.g., communication 252), a SR restriction 328 field, TF indication 326 field, channel sense (CS) required 330 field, and/or SR delay entry 332.)

Regarding claim 24. Cariou teaches The method of claim 23, further comprising: resuming, by the communication node based on the determination, a back-off contention process at an end of the radio frame; (Fig. 4, CCA 420 after TF412) and starting, by the communication node, a frame exchange transmission process at an end of the back-off contention process. (UL Frame 416)

Regarding claim 27. Cariou teaches The method of claim 21, wherein the radio frame belongs to an overlapping basic service set. (Fig. 4, see ¶0058 “HE access point 102 and HE station 104.3 are in an OBSS 424”) 



Regarding claim 37. Cariou teaches The method of claim 29, wherein the indication information is represented by a specific value of a spatial reuse parameter information field in a common signaling field in the physical signaling field of the radio frame, (Fig. 3, SR Restriction 328 SR Delay Entry 332) the specific value indicating that spatial reuse is delayed to an end of the radio frame or spatial reuse time is restricted to the end of the radio frame. (¶0048, “a value of the SR restriction 328 field indicates a SR delay that indicates that a SR opportunity does not begin until after the current PPDU has finished being transmitted.”) 

Regarding claim 38. Cariou teaches  A method, comprising: transmitting, by a communication node in a wireless local network, a radio frame, (Fig. 4, 482) wherein the radio frame includes indication information indicated in a physical signaling field, (Fig. 3, TF Indication 326) and wherein the indication information is configured to indicate whether the radio frame corresponds to a trigger frame (¶0047, the TF indication 326 may be that a HE station 104 and/or HE access point 102 is configured to determine that a PPDU includes a TF)

Regarding claim 39. Cariou teaches The method of claim 38, further comprising: transmitting, by the communication node, the radio frame in one of: a single user frame format, an extended range single user frame format, or a multi-user frame format (¶0035, The communications 252 may each be a 

Regarding claim 40, Cariou teaches A communication node in a wireless local network, comprising: a transmitter configured to transmit a radio frame  (Fig. 11, 1120, 1130), wherein the radio frame includes indication information indicated in a physical signaling field, (Fig. 3, PREAMBLE 302) and wherein the indication information is configured to indicate whether the radio frame corresponds to a trigger frame (Fig. 3, TF INDICATION 326).

Regarding claim 41. Cariou teaches The communication node of claim 40, wherein the transmitter is further configured to transmit the radio frame in one of: a single user frame format, an extended range single user frame format, or a multi-user frame format. (¶0035, The communications 252 may each be a PPDU, e.g., HE extended range (ER) single user (SU) PPDU, HE SU PPDU, HE trigger-based PPDU, or HE MU PPDU.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou as applied to claim 24 and 32  above, and further in view of SEOK; Yongho US PGPUB 20160315675 A1

Regarding claim 25. Cariou teaches The method of claim 24, but it does not teach 
wherein a duration of the frame exchange transmission process is not greater than a length of uplink radio frame transmission time indicated by the trigger frame.
However, Seok teaches 

in order to improving performance in high-capacity, high-rate services while supporting simultaneous access of numerous stations in an environment in which a plurality of APs is densely deployed and coverage areas of APs overlap. (¶0008)
Cariou and Seok are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cariou with the technique of TXOP duration limit in order to improving performance in high-capacity, high-rate services while supporting simultaneous access of numerous stations in an environment in which a plurality of APs is densely deployed and coverage areas of APs overlap. 

Regarding claim 33. Cariou and Seok teaches The communication node of claim 32, performing the method claimed in claim 25 above, for the same reasons listed in the rejection of claim 25. 

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou as applied to claim 21 and 29 above, and further in view of Kulkarni; Parag et al. US PGPUB 20180077654 A1. 
Regarding claim 26. Cariou teaches The method of claim 24, but Cariou  does not teach 

However, Kulkarni teaches 
wherein a transmission power in the frame exchange transmission process is not greater than a parameter, the parameter obtained by subtracting a received signal strength of the radio frame from a value SRP indicated by the first spatial reuse information. (¶0153, SRP = Tx Power + RSSI =>  Tx Power = SRP – RSSI) 
in order to avoids interference with neighboring networks but maintains performance within the network. (¶0011)
Cariou and Kulkarni are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cariou with the technique of power control in Kulkarni in order to avoids interference with neighboring networks but maintains performance within the network.

Regarding claim 34. Cariou teaches The communication node of claim 32, but Cariou does not teach 
wherein a transmission power in the frame exchange transmission process is not greater than a parameter, the parameter obtained by subtracting a received signal strength of the radio frame from a value SRP indicated by the first spatial reuse information.
However, Kulkarni teaches 
wherein a transmission power in the frame exchange transmission process is not greater than a parameter, the parameter obtained by subtracting a received signal strength of the radio frame from a 
in order to avoids interference with neighboring networks but maintains performance within the network. (¶0011)
Cariou and Kulkarni are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cariou with the technique of power control in Kulkarni in order to avoids interference with neighboring networks but maintains performance within the network.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou as applied to claim 21 and 29 above, and further in view of XING; Weimin et al. US PGPUB 20160174262 A1.
Regarding claim 28. Cariou teaches The method of claim 21, further comprising: determining, by the communication node based on the first spatial reuse information, whether to perform spatial reuse;  (¶¶0080-0084) 
But Cariou does not teach 
ignoring, by the communication node based on the determination, updating of a local network allocation vector.
However, Xing teaches 
ignoring, by the communication node based on the determination, updating of a local network allocation vector.(¶0069, determines that the sector transmission in the transmission initiated by the AP1 is orthogonal with the transmission space to be carried out by itself, the STA3 ignores or resets the NA) 

	Cariou and Xing are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Cariou with the technique of NAV treatment in Xing in order to ensure fairness of channel access between stations at the same time of achieving a spatial reuse.

Regarding claim 36. Cariou and Xing teaches The communication node of claim 29, wherein the processor is further configured to perform the method in claim 28.  It is rejected for the same reason as in claim 28. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         
/Mehmood B. Khan/               Primary Examiner, Art Unit 2468